UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7631



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD CURETON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CR-96-41-2, CA-00-484-3-V-2)


Submitted:   June 21, 2001                 Decided:   June 27, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Cureton, Appellant Pro Se. Brian Lee Whisler, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Cureton seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

as untimely.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   United States v. Cureton, Nos. CR-96-41-2;

CA-00-484-3-V-2 (W.D.N.C. filed Oct. 25, 2000; entered Oct. 26,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2